Citation Nr: 0947326	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left peroneal nerve injury claimed to 
have resulted from treatment received during a 
hospitalization in a Department of Veterans Affairs Medical 
Center (VAMC) in March 2005.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of multiple Klebsiella 
urinary tract infections claimed to have resulted from 
treatment received during a hospitalization in a VAMC in 
March 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2007.  
The Veteran presented sworn testimony during a hearing at the 
RO in May 2007 and in July 2008, he and his wife appeared at 
a videoconference hearing held before the undersigned 
Veterans Law Judge.  In January 2009, the Board remanded the 
appeal for additional evidentiary development.  Such 
development having been accomplished, the matter is once 
again before the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left peroneal nerve palsy with resulting 
foot drop was caused by compression of his left leg during 
and after his March 2005 VA surgery.  

2.  The complication of left peroneal neuropathy would not 
have been reasonably foreseen by a reasonable health care 
provider, and that to disclose the complication with the 
informed consent form prior to the surgery would not be 
expected by a reasonable health care provider.

3.  Multiple recurrent Klebsiella urinary tract infections 
are attributable to catheterization during the VA 
hospitalization in March 2005.

4.  Multiple recurrent Klebsiella urinary tract infections 
following surgery would not have been reasonably foreseen by 
a reasonable health care provider, and that to disclose the 
complication with the informed consent form prior to the 
surgery would not be expected by a reasonable health care 
provider.


CONCLUSIONS OF LAW

1.  VA compensation benefits for left peroneal nerve palsy 
caused by VA surgery are warranted.  38 U.S.C.A. § 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2009).

2.  VA compensation benefits for residuals of multiple 
recurrent Klebsiella urinary tract infections are warranted.  
38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was hospitalized in a VAMC in March 2005 for 
coronary artery bypass graft surgery, involving the removal 
of a vein from the Veteran's left leg and the repositioning 
of the vein near his heart.  He contends that he suffers from 
foot drop due to left peroneal nerve injury and recurrent 
urinary tract infections resulting from that hospitalization.  

Duties to notify and assist

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of benefits, which will be discussed 
below.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Medical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2).

Left peroneal nerve compression

The medical evidence both during and after the March 2005 
hospitalization clearly shows that the left peroneal nerve 
injury has been medically attributed to the hospitalization.  
During the hospitalization, a neurology consultation on March 
29, 2005, resulted in an assessment of peroneal nerve palsy, 
likely secondary to compression during and after the surgery.  
When hospitalized a couple of days after his discharge, on 
April 2, 2005, an iatrogenic (i.e., resulting from treatment 
by a physician or surgeon) injury to the left peroneal nerve 
during coronary artery bypass graft was noted.  Subsequent 
records continue to attribute the condition to the 
hospitalization.  Thus, causation is established; the 
remaining questions involve VA fault, and foreseeability.  

To answer these questions which are essentially medical in 
nature, the VA obtained an informed medical opinion from a VA 
physician who is Board-certified in internal medicine.  In 
March 2009, the physician reviewed the Veteran's VA medical 
records, to include the hospitalization records reflecting 
the surgery itself and his subsequent medical care.  
Additionally, the physician reviewed medical literature as to 
peroneal nerve palsy and coronary artery bypass procedures.  
As noted above, the Veteran's left peroneal palsy has been 
attributed to compression of the left leg for the purpose of 
preventing blood clots during and after surgery.  In the 
extensive discussion contained in the written report, the 
physician noted that because the Veteran had diabetes and 
some diabetic neuropathy prior to the surgery, he was at 
greater risk for a nerve complication such as this one.  
However, the medical literature reviewed by the physician 
revealed that common peroneal palsy is considered "a very 
rare complication of a coronary artery bypass."  The 
physician therefore concluded that because of the rarity of 
the condition, it would not have been reasonably foreseen by 
a reasonable health care provider, and that to disclose the 
complication with the informed consent form prior to the 
surgery would not be expected by a reasonable health care 
provider.  The physician also concluded that the Veteran's 
left peroneal palsy was less likely due to carelessness, 
negligence, lack of proper skills, error in judgment or 
similar episode of fault on the part of the VAMC.  

Recent medical records and the veteran's hearing testimony 
establish that the nerve palsy with foot drop is a permanent 
condition, with little chance of improvement.  Thus, the 
Board finds that the Veteran's left peroneal nerve palsy with 
resulting foot drop was caused by compression of his left leg 
during and after his March 2005 VA surgery, and that this 
complication would not have been reasonably foreseen in the 
medical context.  Because the law provides that when a 
disability was caused by VA surgical treatment and the 
proximate cause of the disability was an event not reasonably 
foreseeable, we hold that VA compensation benefits for left 
peroneal nerve palsy are warranted under the provisions of 
38 U.S.C.A. § 1151.  The appeal is therefore granted.

Urinary tract infections

With respect to the Veteran's urinary tract infections, a 
note shows that at the time of admission on March 22, 2005, a 
computerized tomography (CT) scan of the abdomen and pelvis 
in November 2003 had disclosed cystic foci in the kidneys, 
with calcified walls and a suggestion of a right renal 
calculus.  About two days after his discharge in March 2005, 
he was again hospitalized on April 2, 2005, with a urinary 
tract infection, noted to be most likely nosocomial 
(originating in a hospital), secondary to Foley catheter 
placement during coronary artery bypass graft 
hospitalization.  However, when later evaluated by a 
urologist in 2006, it was concluded that the urinary tract 
infections may be associated with renal calculus, which 
became infected as well.  

During the July 2008 hearing on appeal, the Veteran testified 
that he had not experienced any recent infections, and had 
not required antibiotic treatment for a urinary tract 
infection since 2007.  He explained, however, that he was 
unsure whether he had suffered any permanent kidney or 
urinary damage, and noted that he had experienced increased 
difficulty in urinating recently.

The March 2009 VA physician reviewed the issue of whether 
recurrent Klebsiella urinary tract infections are 
attributable to the VA hospitalization and concluded that the 
bacterial infection had been introduced through the catheter 
required during and after the surgery.  He also concluded 
that the Veteran's recurrent urinary tract infections were 
not due to carelessness, negligence, lack of proper skills, 
etc, as it appeared the proper techniques for the insertion 
and follow up of the catheter were present.  The physician 
stated that even though bladder infections are common in 
patients who have bladder catheterization and occur 
especially in patients such as the Veteran, who have 
diabetes, a reasonable health care provider or hospital could 
not have foreseen the urinary tract infection in this 
patient.  

Because the law provides that when a disability was caused by 
VA surgical treatment and the proximate cause of the 
disability was an event not reasonably foreseeable, we hold 
that VA compensation benefits for residuals of multiple 
recurrent Klebsiella urinary tract infections are warranted 
under the provisions of 38 U.S.C.A. § 1151.  The appeal is 
therefore granted.  We note, however, that a threshold 
requirement for the payment of VA compensation for any 
disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1151.  In this regard, in conjunction 
with implementing the grant, the RO will be responsible for 
identifying any current, chronic residuals of the Veteran's 
multiple, recurrent urinary tract infections.


ORDER

VA compensation benefits based upon the provisions of 
38 U.S.C.A. § 1151 are granted for left peroneal nerve palsy 
resulting from VA surgery in March 2005, subject to the laws 
and regulations governing the award of monetary benefits.

VA compensation benefits based upon the provisions of 
38 U.S.C.A. § 1151 are granted for the permanent residuals of 
recurrent Klebsiella urinary tract infections which had their 
inception in a VA hospital in March 2005, subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


